                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        ANNE JOUBERT,                                    Case No. 19-CV-02651-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                          ORDER DENYING DEFENDANTS’
                                                                                             MOTION TO TRANSFER VENUE
                                  14               v.
                                                                                             Re: Dkt. No. 26
                                  15        BERND LIENHARD, et al.,
                                  16                     Defendants.

                                  17

                                  18            Defendants Bernd Lienhard and Silicon Space Technology Corporation (collectively,

                                  19   “Defendants”) bring a motion to transfer venue pursuant to 28 U.S.C. § 1404(a). ECF No. 26.

                                  20   Having considered the submissions of the parties, the relevant law, and the record in this case, the

                                  21   Court DENIES Defendants’ motion.

                                  22   I.       BACKGROUND
                                  23            Plaintiff at all relevant times was a resident of Santa Clara County in California. ECF No.

                                  24   1-1 (“Compl.”) ¶ 1. Defendant Vorago is a Delaware corporation with its principal place of

                                  25   business in Texas. Id. ¶ 2. Defendant Lienhard is the Chief Executive Officer of Vorago and is a

                                  26   resident of Texas. ECF No. 26-3 (“Lienhard Decl.”) ¶¶ 2, 8.

                                  27            The instant case arises out of Plaintiff Anne Joubert’s (“Plaintiff”) employment with and

                                  28                                                     1
                                       Case No. 19-CV-02651-LHK
                                       ORDER DENYING DEFENDANTS’ MOTION TO TRANSFER VENUE
                                   1   termination from Defendant Silicon Space Technology Corporation, d/b/a Vorago Technologies

                                   2   (“Vorago”). Plaintiff contends that, after she was recruited by Defendant Lienhard, the parties

                                   3   signed an employment agreement in September 2015. ECF No. 27-1 (“Joubert Decl.”) ¶¶ 5–7.

                                   4   Plaintiff claims that, over the course of her employment through 2018, Defendants repeatedly

                                   5   failed to pay her annual bonuses pursuant to the parties’ agreement. Compl. ¶ 20. Defendants

                                   6   eventually terminated Plaintiff’s employment on April 6, 2018. Id. ¶¶ 29–30.

                                   7           As a result, Plaintiff filed a complaint with the California Superior Court for the County of

                                   8   Santa Clara on February 13, 2019. Compl. at 1. Plaintiff asserts eleven different claims, including

                                   9   breach of contract, fraud, and various violations of California employment law. See id. On May

                                  10   15, 2019, Defendants removed the case to federal court on the basis of diversity jurisdiction. ECF

                                  11   No. 1 ¶ 6.

                                  12           On October 15, 2019, Defendants filed the instant motion to transfer the case to the
Northern District of California
 United States District Court




                                  13   Western District of Texas. ECF No. 26 (“Mot.”). On October 29, 2019, Plaintiff filed an

                                  14   opposition. ECF No. 27 (“Opp’n”). On November 5, 2019, Defendants filed a reply. ECF No. 28

                                  15   (“Reply”).

                                  16           In connection with Plaintiff’s opposition, Plaintiff filed a request for judicial notice of a

                                  17   number of Vorago’s filings with the California Secretary of State regarding Vorago’s California

                                  18   corporate status and registration. See ECF No. 27-3. Defendant opposes Plaintiff’s request for

                                  19   judicial notice. ECF No. 33. Because the Court finds that the documents at issue are not pertinent

                                  20   to the Court’s ultimate disposition of the instant motion, the Court DENIES Plaintiff’s request for

                                  21   judicial notice.

                                  22           Similarly, the parties each filed a number of evidentiary objections to the declarations filed

                                  23   in support of the parties’ briefs. See ECF Nos. 27-4, 27-5, 31, 32. In fact, Defendants assert 116

                                  24   evidentiary objections to Plaintiff’s 34-paragraph declaration. Many of these evidentiary

                                  25   objections are completely baseless and nonsensical. See, e.g., ECF No. 31 ¶ 10 (objecting to

                                  26   Plaintiff’s statement that she “verbally accepted [Defendant’s] offer” on the basis that she “lacks

                                  27   foundation” and that her statement constitutes “[i]mproper opinion of a lay witness”). In addition,

                                  28                                                      2
                                       Case No. 19-CV-02651-LHK
                                       ORDER DENYING DEFENDANTS’ MOTION TO TRANSFER VENUE
                                   1   the parties’ evidentiary objections violate Civil Local Rule 7-3, which requires evidentiary or

                                   2   procedural objections to be included in the respective briefs and count toward the respective

                                   3   briefing page limits. The Court OVERRULES the parties’ evidentiary objections and admonishes

                                   4   them that any future filings asserting frivolous arguments, unduly multiplying the proceedings,

                                   5   and violating the Civil Local Rules may be subject to sanctions. See Fed. R. Civ. P. 11(b).

                                   6   II.    LEGAL STANDARD
                                   7          A motion to transfer venue from one district to another is governed by 28 U.S.C.

                                   8   § 1404(a). That statute states: “For the convenience of parties and witnesses, in the interest of

                                   9   justice, a district court may transfer any civil action to any other district or division where it might

                                  10   have been brought.” 28 U.S.C. § 1404(a). Generally, the party seeking transfer bears the burden

                                  11   of showing that transfer is appropriate. Jones v. GNC Franchising, Inc., 211 F.3d 495, 499 (9th

                                  12   Cir. 2000).
Northern District of California
 United States District Court




                                  13          Under the plain text of the statute, the moving party must make two showings in order to

                                  14   justify transfer. First, the transferee forum must be one in which the case “might have been

                                  15   brought.” Hoffman v. Blaski, 363 U.S. 335, 344 (1960). “In determining whether an action ‘might

                                  16   have been brought’ in a district, the court looks to whether the action initially could have been

                                  17   commenced in that district.” Hatch v. Reliance Ins. Co., 758 F.2d 409, 414 (9th Cir. 1985).

                                  18   Second, provided the case could have been brought in the proposed transferee forum, the movant

                                  19   must persuade the court that considerations of “convenience of parties and witnesses” and “the

                                  20   interest of justice” weigh in favor of transfer. Earth Island Inst. v. Quinn, 56 F. Supp. 3d 1110,

                                  21   1117 (N.D. Cal. 2014). The Ninth Circuit has identified a number of specific but non-exhaustive

                                  22   factors which “the court may consider” in analyzing those overarching statutory considerations:

                                  23   “(1) the location where the relevant agreements were negotiated and executed, (2) the state that is

                                  24   most familiar with the governing law, (3) the plaintiff’s choice of forum, (4) the respective parties’

                                  25   contacts with the forum, (5) the contacts relating to the plaintiff’s cause of action in the chosen

                                  26   forum, (6) the differences in the costs of litigation in the two forums, (7) the availability of

                                  27   compulsory process to compel attendance of unwilling non-party witnesses, . . . (8) the ease of

                                  28                                                      3
                                       Case No. 19-CV-02651-LHK
                                       ORDER DENYING DEFENDANTS’ MOTION TO TRANSFER VENUE
                                   1   access to sources of proof,” (9) “the presence of a forum selection clause,” if any; and (10) “the

                                   2   relevant public policy of the forum state, if any.” Jones, 211 F.3d at 498–99.

                                   3             A district court is not restricted to the pleadings on a motion transfer and may consider,

                                   4   inter alia, “undisputed facts supported by affidavits, depositions, stipulations, or other relevant

                                   5   documents.” FastCap, LLC v. Snake River Tool Co., LLC, No. 15-CV-02764-JSC, 2015 WL

                                   6   6828196, at *2 (N.D. Cal. Nov. 6, 2015). Section 1404(a) affords the court significant discretion

                                   7   to transfer the case based on an “individualized, case-by-case consideration of convenience and

                                   8   fairness.” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen, 376

                                   9   U.S. at 622).

                                  10   III.      DISCUSSION
                                  11             In the instant motion, Defendants seek to transfer this case to the Western District of

                                  12   Texas. Plaintiff opposes transfer to the Western District of Texas on three grounds. First, Plaintiff
Northern District of California
 United States District Court




                                  13   claims that transfer should be denied because Defendant’s request is a “dilatory tactic” that would

                                  14   prejudice Plaintiff. Opp’n at 8–9. Second, Plaintiff also argues that transfer would “violate

                                  15   multiple strong California public policies.” Opp’n at 10–15. Third, Plaintiff argues that the

                                  16   convenience and fairness considerations under § 1404(a) do not justify transferring the case to the

                                  17   Western District of Texas. Opp’n at 15–24.

                                  18             Because the Court agrees with Plaintiff’s third argument that Defendant has failed to show

                                  19   that the convenience and fairness considerations weigh in favor of transfer, the Court need not

                                  20   reach Plaintiff’s other arguments. Instead, the Court first considers whether the case could have

                                  21   been commenced in the Western District of Texas and then turns to whether the convenience and

                                  22   fairness factors justify transfer.

                                  23          A. The Instant Case Might Have Been Brought in the Western District of Texas
                                  24             The first requirement for transfer, as set forth in 28 U.S.C. § 1404, is that the transferee

                                  25   forum must be one in which the case “might have been brought.” Hoffman, 363 U.S. at 344. An

                                  26   action might have been brought in a district court if “(1) [that district court] has subject matter

                                  27   jurisdiction; (2) defendants would have been subject to personal jurisdiction; and (3) venue would

                                  28                                                        4
                                       Case No. 19-CV-02651-LHK
                                       ORDER DENYING DEFENDANTS’ MOTION TO TRANSFER VENUE
                                   1   have been proper.” Duffy v. Facebook, Inc., No. 16-CV-06764-JSC, 2017 WL 1739109, at *3

                                   2   (N.D. Cal. May 4, 2017).

                                   3          Plaintiff does not address—and so apparently does not dispute—Defendants’ contention

                                   4   that the instant action could have been brought in the Western District of Texas. The Court agrees

                                   5   and addresses in turn each of the three elements: (1) subject matter jurisdiction, (2) personal

                                   6   jurisdiction, and (3) venue.

                                   7          As to the first element, the Court agrees that the Western District of Texas would have

                                   8   subject matter jurisdiction pursuant to diversity of citizenship. Plaintiff is a citizen of California.

                                   9   Compl. ¶¶ 1, 4. Defendant Vorago is a Delaware corporation and maintains its principal place of

                                  10   business in Texas. ECF No. 26-3 (“Lienhard Decl.”) ¶ 4. Defendant Lienhard is a citizen of

                                  11   Texas. Id. ¶ 8. Plaintiff seeks compensatory damages “in excess of $500,000” for her wrongful

                                  12   termination and other economic losses, in addition to penalties and fees. Compl. ¶ 1.
Northern District of California
 United States District Court




                                  13   Accordingly, the Western District of Texas would have subject matter jurisdiction because the

                                  14   parties are diverse and the amount in controversy exceeds $75,000. See 28 U.S.C. § 1332(a)(1).

                                  15          As to the second element, both named defendants would be subject to personal jurisdiction

                                  16   in Texas because they are Texas citizens, as set forth above.

                                  17          As to the third element, venue would be proper in the Western District of Texas. The

                                  18   venue provision, 28 U.S.C. § 1391, provides that a civil action may be brought in a “judicial

                                  19   district in which any defendant resides, if all defendants are residents of the State in which the

                                  20   district is located.” Both Defendants are residents of Austin, which lies within the Western

                                  21   District of Texas. Lienhard Decl. ¶¶ 4, 8.

                                  22          In sum, the Western District of Texas would have had both subject matter jurisdiction and

                                  23   personal jurisdiction, and venue would have been appropriate there. The Court thus concludes that

                                  24   the instant case “might have been brought” in the Western District of Texas. See 28 U.S.C. §

                                  25   1404(a).

                                  26      A. Convenience and the Interest of Justice Favor Transfer
                                  27          The Court now turns to the second requirement for transfer: that considerations of

                                  28                                                      5
                                       Case No. 19-CV-02651-LHK
                                       ORDER DENYING DEFENDANTS’ MOTION TO TRANSFER VENUE
                                   1   “convenience of parties and witnesses” and “the interest of justice” weigh in favor of transfer.

                                   2   Below, the Court analyzes these statutory factors as well as other considerations that the parties

                                   3   have raised. The Court ultimately finds that Defendants have not met their burden of justifying

                                   4   transfer from this court to the Western District of Texas.

                                   5          1. Plaintiff’s Choice of Forum
                                   6          “[G]reat weight is generally accorded [to] plaintiff’s choice of forum.” Lou v. Belzberg,

                                   7   834 F.2d 730, 739 (9th Cir. 1987). However, courts must consider the parties’ contacts with the

                                   8   forum, particularly with respect to a plaintiff’s causes of action, to determine how much weight to

                                   9   accord the plaintiff’s choice of forum. Id. “If the operative facts have not occurred within the

                                  10   forum and the forum has no interest in the parties or subject matter, [the plaintiff’s] choice is

                                  11   entitled to only minimal consideration.” Id. Defendants argue that Plaintiff’s choice of forum

                                  12   should be accorded little weight because the parties and the claims have minimal contacts with
Northern District of California
 United States District Court




                                  13   California. The Court disagrees.

                                  14          Plaintiff filed a declaration in support of her opposition, ECF No. 27-1 (“Joubert Decl.”),

                                  15   in which she attested that Defendants reached out from Texas and recruited her in California for

                                  16   the position beginning in June 2015 and “intensif[ying] in August and September 2015.” Id. ¶ 5.

                                  17   The parties exchanged numerous emails and phone calls during this period, which were sent from

                                  18   Texas and which Plaintiff received in California. Id. Defendant Lienhard met with Plaintiff at a

                                  19   restaurant in California on September 18, 2015 and extended a verbal offer of employment at the

                                  20   conclusion of their meeting. Id. Plaintiff accepted the verbal offer at the restaurant. Id. Plaintiff

                                  21   states that Defendants in Texas sent her a signed offer letter at her home in California, which she

                                  22   countersigned and returned to Defendants. Id. ¶ 6. Thereafter, Plaintiff’s employment was based

                                  23   in California because Plaintiff primarily worked from her residence in Mountain View, California,

                                  24   which is located in this District. Id. ¶ 9. Defendants do not dispute Plaintiff’s account, and

                                  25   Plaintiff’s declaration is consistent with Defendant Lienhard’s declaration. See Lienhard Decl.

                                  26   Defendants argue that none of these contacts are alone sufficient to justify venue in California.

                                  27   See Reply at 7–10. However, considering all of the contacts in their totality, the Court cannot

                                  28                                                      6
                                       Case No. 19-CV-02651-LHK
                                       ORDER DENYING DEFENDANTS’ MOTION TO TRANSFER VENUE
                                   1   agree with Defendants that “Vorago’s contacts with California are virtually nonexistent.” Mot. at

                                   2   12.

                                   3          Moreover, these contacts with California are clearly relevant to many of Plaintiff’s claims.

                                   4   For example, Plaintiff’s claims for breach of contract, breach of the covenant of good faith and fair

                                   5   dealing, promissory estoppel, and fraud revolve around Defendants’ representations that were

                                   6   made (or not made) to Plaintiff in California while she was being recruited. See Compl. ¶¶ 32–93

                                   7   (alleging, for example, that Defendants made a number of false “promises to Plaintiff before she

                                   8   accepted the position”). Thus, the “contacts relating to the plaintiff’s cause of action in the chosen

                                   9   forum” are also considerable. See Jones, 211 F.3d at 498.

                                  10          Thus, the parties and the claims share substantial contacts with both the Northern District

                                  11   of California and the Western District of Texas. As a result, the Court holds that Plaintiff’s choice

                                  12   of forum should be accorded its normal “great weight.” See Belzberg, 834 F.2d at 739.
Northern District of California
 United States District Court




                                  13          2. Convenience of Parties and Witnesses
                                  14          Defendants argue that the convenience of the parties and the witnesses favors transfer

                                  15   because “the most integral witnesses in this case . . . are all located in Texas.” Mot. at 9. The

                                  16   Court disagrees and holds that this factor is neutral.

                                  17          Defendants identify, and Plaintiff concedes, that the only witness in California is Plaintiff.

                                  18   Mot. at 10; Opp’n at 19. On the other hand, Defendants identify only two individuals based in

                                  19   Texas that may serve as witnesses: (1) Defendant Lienhard, who is Vorago’s CEO and Plaintiff’s

                                  20   former supervisor, who would testify about “the decision-making behind the elimination of

                                  21   Plaintiff’s position”; and (2) Garry Nash, Vorago’s Senior Vice President of Operations and

                                  22   Quality, who “may best be able to explain the workings of the bonus payment plan and would also

                                  23   be able to speak to Plaintiff’s yearly performance.” Mot. at 9–10. The two witnesses in Texas

                                  24   identified by Defendants are insufficient to weigh in favor of transfer. Both of Defendants’

                                  25   witnesses in Texas are employees of Vorago. Id. at 9–10. “[T]he convenience of a litigant’s

                                  26   employee witnesses are entitled to little weight because litigants are able to compel their

                                  27   employees to testify at trial, regardless of forum.” Lax v. Toyota Motor Corp., 65 F. Supp. 3d 772,

                                  28                                                      7
                                       Case No. 19-CV-02651-LHK
                                       ORDER DENYING DEFENDANTS’ MOTION TO TRANSFER VENUE
                                   1   779 (N.D. Cal. 2014). Moreover, one of these witnesses is a named defendant in this case. As a

                                   2   result, the Court cannot agree that Defendants’ two witnesses in Texas would be sufficient to tip

                                   3   the scales in favor of transfer.

                                   4           Moreover, “[t]he moving party is obligated to identify the key witnesses to be called and to

                                   5   present a generalized statement of what their testimony would include.” Florens Container v. Cho

                                   6   Yang Shipping, 245 F. Supp. 2d 1086, 1093 (N.D. Cal. 2002). Defendants vaguely suggest that

                                   7   there may be other witnesses based in Texas who “made decisions regarding Plaintiff’s

                                   8   compensation . . . and business decisions impacting her compensation package.” Mot. at 10.

                                   9   Similarly, Defendants argue that unidentified non-party “witnesses—whether current or former

                                  10   employees—may be parsed out through discovery.” Reply at 11. Because the Court cannot assess

                                  11   the relevance of these unidentified witnesses, the Court accords no weight to Defendants’ “vague

                                  12   generalizations” regarding the convenience of these witnesses. See Cochran v. NYP Holdings,
Northern District of California
 United States District Court




                                  13   Inc., 58 F. Supp. 2d 1113, 1119 (C.D. Cal. 1998), aff’d, 210 F.3d 1036 (9th Cir. 2000).

                                  14           In sum, because Defendants have identified only two employees of Vorago for whom

                                  15   transfer might be more convenient, the Court finds that this factor is neutral.

                                  16           3. Ease of Access to Evidence
                                  17           Defendants argue that “the location of key documents and key personnel in Texas favors

                                  18   transfer to the Western District of Texas.” Mot. at 14. The Court disagrees.

                                  19           Specifically, Defendants argue that “payroll records,” and “other documents regarding

                                  20   corporate policies” are kept at Vorago’s headquarters in Austin, Texas. Mot. at 14. Defendants

                                  21   also argue that testimonial evidence from key witnesses “emanates from Texas”; however, this

                                  22   consideration goes toward the convenience of the witnesses, which the Court considered

                                  23   separately above.

                                  24           Plaintiff argues that this factor is neutral because all of the evidence can be produced

                                  25   electronically. Opp’n at 21. Plaintiff notes that she and her counsel already have in their

                                  26   possession electronic copies of “all relevant documentary evidence,” such as the employment

                                  27   agreement, bonus plans, the parties’ correspondence, the draft separation agreement, Plaintiff’s

                                  28                                                     8
                                       Case No. 19-CV-02651-LHK
                                       ORDER DENYING DEFENDANTS’ MOTION TO TRANSFER VENUE
                                   1   personnel file, and payroll records. Id.

                                   2          The Court agrees with Plaintiff that, “in this type of case where electronic discovery is the

                                   3   norm (both for electronic information and digitized paper documents), ease of access is neutral

                                   4   given the portability of the information.” Lax, 65 F. Supp. 3d at 780.

                                   5          Defendants do not claim that there is any physical evidence that could not be produced

                                   6   electronically. Instead, Defendants raise two tangential points in response. First, Defendants

                                   7   quote a nearly decades-old case to argue that, despite the availability of electronic discovery, “the

                                   8   cost of litigation will likely be less if the case were venued in the forum where the evidence is

                                   9   located.” Reply at 10 (quoting Italian Colors Rest. v. Am. Express Co., No. C 03-3719, 2003 WL

                                  10   22682482, at *5 (N.D. Cal. Nov. 10, 2003)). The Court cannot agree that these speculative,

                                  11   unidentified costs would weigh in favor of transfer, particularly given the advancements in

                                  12   electronic discovery in the decades since the 2003 Italian Colors decision. Second, Defendants
Northern District of California
 United States District Court




                                  13   argue that Plaintiff “narrowly construes the universe of documentary evidence.” Reply at 10.

                                  14   Defendants dig deep for additional examples of evidence that might be relevant: for example,

                                  15   “other documents regarding corporate polices,” and “minutes and notes from meetings of the

                                  16   Board of Directors.” Id. Notably, Defendants never claim that such documents would not be

                                  17   producible electronically.

                                  18          Accordingly, because all non-testimonial evidence in this case identified by the parties

                                  19   consists of documents that may be produced electronically, the Court finds that this factor is

                                  20   neutral.

                                  21          4. Other Convenience Factors
                                  22          Plaintiff additionally argues that “litigating this action in Texas would be so gravely

                                  23   difficult and inconvenient to Plaintiff as to likely deprive Plaintiff of her day in court.” Opp’n at

                                  24   23. Plaintiff claims that she likely could not retain a Texas attorney to represent her on a

                                  25   contingent fee basis because the case “involv[es] Plaintiff’s rights as a California employee.” Id.

                                  26   at 24. Plaintiff additionally argues that she does not have “sufficient resources to afford the

                                  27   expense of making multiple trips from Northern California to Austin, Texas” for depositions or

                                  28                                                      9
                                       Case No. 19-CV-02651-LHK
                                       ORDER DENYING DEFENDANTS’ MOTION TO TRANSFER VENUE
                                   1   court appearances. Id. Plaintiff also states that she has very limited ability to travel due to her

                                   2   new job and her existing commitments to visit her elderly parents in France. Joubert Decl. ¶ 32.

                                   3           Defendant argues that Plaintiff’s statements are speculative and unsubstantiated. Reply at

                                   4   11. The Court agrees with Defendant that Plaintiff’s claim about her ability to retain counsel are

                                   5   speculative because Plaintiff has not indicated that she has ever looked into retaining Texas

                                   6   counsel. See Joubert Decl. ¶ 33. However, Plaintiff does in fact substantiate other difficulties she

                                   7   would face litigating the case in Texas, such as issues with taking time off from her new job and

                                   8   with visiting her elderly parents. See id. ¶ 32. Accordingly, the Court finds that these

                                   9   considerations weigh against transfer.

                                  10           5. The Interest of Justice
                                  11           In evaluating the interest of justice, a court may consider “public interest factors such as

                                  12   court congestion, local interest in deciding local controversies, conflicts of laws, and burdening
Northern District of California
 United States District Court




                                  13   citizens in an unrelated forum with jury duty.” Decker Coal Co., 805 F.2d at 843. The parties

                                  14   raise three such factors: (1) local interest in the controversy, (2) familiarity with the governing

                                  15   law, and (3) court congestion. The court addresses each of these “interest of justice” factors in

                                  16   turn.

                                  17               a. Local Interest in the Controversy
                                  18           The parties dispute whether Texas or California has a greater local interest in resolving the

                                  19   instant controversy. The Court finds that both states have at least some interest in the controversy,

                                  20   and thus this factor is neutral.

                                  21           Specifically, Defendants argue that Texas has “a more substantial interest in deciding this

                                  22   case, given that Vorago is headquartered in Texas and employs a substantial number of its

                                  23   citizens.” Mot. at 15. Defendant points to cases finding that a state “has an interest in deciding

                                  24   controversies involving businesses headquartered there, and that employs a substantial number of

                                  25   citizens.” Id. (quoting Robinowitz v. Samsung Elecs. Am., Inc., Case No. 14-CV-00801-JCS, 2014

                                  26   WL 5422576, at *7 (N.D. Cal. Oct. 10, 2014)).

                                  27           Plaintiff argues that any such interest is minimal. In her declaration, Plaintiff states that, as

                                  28                                                      10
                                       Case No. 19-CV-02651-LHK
                                       ORDER DENYING DEFENDANTS’ MOTION TO TRANSFER VENUE
                                   1   of 2018, Vorago employed no more than 15 employees, of which at least three were located

                                   2   outside of Texas. See Opp’n at 22 (citing Joubert Decl. ¶ 27). Defendants do not dispute

                                   3   Plaintiff’s characterization. Instead, Defendants assert baseless objections to Plaintiff’s statement,

                                   4   which the Court overruled above. Specifically, Defendants assert that Plaintiff lacks “foundation

                                   5   and personal knowledge.” ECF No. 31 at 30. However, “[p]ersonal knowledge may be inferred

                                   6   from a declarant's position.” See Sloan v. Pfizer, Inc., Case No. C 08-1849 SBA, 2008 WL

                                   7   4167083, at *2 (N.D. Cal. Sep. 8, 2008). Defendants also quizzically assert that Plaintiff’s

                                   8   statement constitutes “improper opinion of a lay witness,” ECF No. 31 at 30, but Plaintiff’s

                                   9   statement that Vorago “had a total of only about 12-15 employees” is plainly a factual assertion,

                                  10   not an opinion. Moreover, Defendants do not provide any statement or data contradicting

                                  11   Plaintiff’s numbers. See Reply at 12; Robinowitz, 2014 WL 5422576, at *7. Nonetheless, the

                                  12   Court finds that Texas has at least some interest in deciding this controversy in light of Vorago’s
Northern District of California
 United States District Court




                                  13   physical presence in Texas and its small number of Texas employees.

                                  14          On the other hand, Plaintiff is correct that California also has some interest in protecting its

                                  15   workers. Courts have found that a state has local interest in resolving disputes arising out of a

                                  16   state citizen’s employment. See, e.g., Mason v. Telefunken Semiconductors America LLC, Case

                                  17   No. C12-05163 HRL, 2012 WL 6652496, at *2 (N.D. Cal. Dec. 20, 2012) (“New Hampshire

                                  18   would appear to have more local interest in the controversy than California—this employment suit

                                  19   is brought by a New Hampshire employee over work he performed in New Hampshire for a

                                  20   company that does business in New Hampshire.”). Similarly, the instant case is an employment

                                  21   suit brought by a California employee over work she performed in California for a company that

                                  22   does business in California. Thus, the Court finds that this District also has a local interest in

                                  23   resolving the instant case.

                                  24          As a result, the Court finds that both this District and the Western District of Texas have

                                  25   some local interest in this case, but that neither has an overriding interest. Thus, this factor is

                                  26   neutral.

                                  27

                                  28                                                      11
                                       Case No. 19-CV-02651-LHK
                                       ORDER DENYING DEFENDANTS’ MOTION TO TRANSFER VENUE
                                                  b. Familiarity with Governing Law
                                   1
                                              As an initial matter, the parties dispute which state’s laws govern the instant case.
                                   2
                                       Defendants argue that the parties’ employment agreement requires application of Texas law. Mot.
                                   3
                                       at 8 (quoting Lienhard Decl., Ex. A. at 3 (“This agreement shall be construed and interpreted in
                                   4
                                       accordance with the internal laws of the State of Texas . . . .”). Plaintiff responds that the choice-
                                   5
                                       of-law provision is invalid under California Labor Code section 925. Opp’n at 10–13. The Court
                                   6
                                       finds that, regardless of whether California Labor Code section 925 applies, the factor is neutral
                                   7
                                       with respect to transfer.
                                   8
                                              As an initial matter, the Court need not resolve the parties’ dispute about whether
                                   9
                                       California Labor Code section 925 applies. California Labor Code section 925 renders voidable
                                  10
                                       employment conditions that would “[d]eprive the employee of the substantive protection of
                                  11
                                       California law with respect to a controversy arising in California.” However, the provision covers
                                  12
Northern District of California




                                       only “employee[s] who primarily reside and work in California,” and only to “a contract entered
 United States District Court




                                  13
                                       into, modified, or extend on or after January 1, 2017.” See Cal. Labor Code § 925(a), (f). The
                                  14
                                       parties dispute whether these conditions apply to Plaintiff. See Opp’n at 10–13; Reply at 3–6.
                                  15
                                       The Court declines to resolve these disputes at this early juncture with only a sparse factual record.
                                  16
                                              More importantly, even if section 925’s conditions are met, it is not clear that the choice-
                                  17
                                       of-law provision in the parties’ employment agreement deprives Plaintiff of “the substantive
                                  18
                                       protection of California law.” See Cal. Labor Code § 925(a)(2). The parties’ choice-of-law
                                  19
                                       provision by its terms covers interpretation of the employment agreement and thus merely requires
                                  20
                                       that a court apply to Texas contract law to the agreement. See Lienhard Decl., Ex. A. at 3. Under
                                  21
                                       Texas law, narrow choice-of-law provisions that merely provide “under what law an agreement
                                  22
                                       ‘shall be interpreted and enforced,’ apply only to the interpretation and enforcement of the
                                  23
                                       contract itself; they do not ‘encompass all disputes between the parties.’” Narayan v. EGL, Inc.,
                                  24
                                       616 F.3d 895, 898 (9th Cir. 2010) (citation omitted). The choice-of-law provision at issue here is
                                  25
                                       narrow because it merely provides that the agreement “shall be construed and interpreted in
                                  26
                                       accordance with the internal laws of the State of Texas.” Lienhard Decl., Ex. A. at 3. The
                                  27

                                  28                                                     12
                                       Case No. 19-CV-02651-LHK
                                       ORDER DENYING DEFENDANTS’ MOTION TO TRANSFER VENUE
                                   1   agreement is otherwise silent on which state’s employment and tort laws would govern the

                                   2   employment relationship. Thus, it is possible that Texas law may apply to Plaintiff’s contract

                                   3   claims and California law may apply to Plaintiff’s employment and tort claims.

                                   4           Because both Texas law and California law may apply in this case, the Court finds that this

                                   5   factor is neutral.

                                   6               c. Court Congestion
                                   7           Defendants argue that the relative court congestion in the Northern District of California

                                   8   and the Western District of Texas is neutral with respect to transfer. Mot. at 15–16 (comparing

                                   9   median time from filing to trial in W.D. Tex., 27.4 months, and in N.D. Cal., 25.7 months).

                                  10   Plaintiff agrees and points to the “insignificant differences” in congestion between the two

                                  11   districts. Opp’n at 23. Accordingly, the Court finds that the factor of court congestion is neutral.

                                  12           6. Balancing of Factors
Northern District of California
 United States District Court




                                  13           Defendants have failed to meet their burden to overcome Plaintiff’s choice of forum and to

                                  14   demonstrate that transfer to the Western District of Texas is appropriate. Defendants have not

                                  15   shown that a single factor affirmatively favors transfer. Instead, as discussed above, the

                                  16   convenience and fairness considerations under § 1404(a) are largely neutral or weigh in favor of

                                  17   keeping the case in this District. Thus, on balance, the Court finds that transfer to the Western

                                  18   District of Texas is not justified.

                                  19   IV.     CONCLUSION
                                  20           For the foregoing reasons, the Court DENIES Defendants’ motion to transfer the instant

                                  21   case to the Western District of Texas.

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: March 13, 2020

                                  25                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  26                                                    United States District Judge
                                  27

                                  28                                                    13
                                       Case No. 19-CV-02651-LHK
                                       ORDER DENYING DEFENDANTS’ MOTION TO TRANSFER VENUE
